Citation Nr: 0207456	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  99-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 1948 to March 1952.

This matter comes back before the Board of Veterans' Appeals 
(BVA or Board) following a Board Remand of November 2000.  
This matter was originally on appeal from a December 1998 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Buffalo, New York. 

The Board notes that the issues of entitlement to an initial 
evaluation in excess of 10 percent for residuals of frostbite 
of each foot were before it in November 2000.  Based on the 
receipt of additional evidence, the RO, by rating action 
dated in December 2001, assigned a 30 percent evaluation for 
each foot, effective May 1998.  Since the 30 percent rating 
represents the maximum schedular evaluation, the issue has 
been resolved in the veteran's favor, and this decision is 
limited to the issues set forth on the preceding page.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his
claims, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.  

2.  The evidence does not demonstrate that the veteran's 
bilateral hearing loss and tinnitus are the result of 
exposure to artillery noise during active service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred during active 
service.  38 U.S.C.A.
§§ 1110, 1131, 5103, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2001).  

2.  Tinnitus was not incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Remand and VCAA Development

The November 2000 Remand asked the RO to contact the veteran 
and obtain any records of medical treatment pertaining to his 
claims for service connection for  bilateral hearing loss and 
tinnitus, dated since the time of the last request for such 
information.  Also, the RO was asked to provide the veteran 
with an audiological examination, and instructed to have the 
VA examiner obtain from the veteran a history of exposure to 
acoustic trauma and offer an opinion supported by a rationale 
as to the etiology of any such diagnosed disabilities.  In 
this regard, the claims folder indicates that subsequent to 
the Board's Remand, the RO requested and obtained outpatient 
treatment records dated from May 1998 to March 2001 from 
Buffalo VAMC- Division Syracuse as well as provided the 
veteran with an audiological examination.  

The RO reviewed the veteran's claims and issued a 
Supplemental Statement of the Case (SSOC) in December 2001 
and confirmed its prior denial.  By a letter dated in January 
2002, the RO gave the veteran the opportunity to make any 
comment desired within 60 days, concerning the additional 
information in the SSOC. Thereafter, the claims folder was 
returned to the Board.

The Board finds that based on the foregoing actions, the RO 
complied with the Remand instructions of November 2000.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board is 
satisfied that all appropriate efforts have been made on the 
part of the RO to obtain the requested materials.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claim 
Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R.           §§ 3.102, 3.159).  This act and implementing 
regulations set forth requirements for assisting a claimant 
in developing the facts pertinent to his or her claim.

The RO reconsidered the veteran's claims under the VCAA as 
indicated by March 2001 correspondence to the veteran.  The 
requirements under the new laws and regulations have been 
substantially met.  The veteran was provided adequate notice 
as to the evidence needed to substantiate his claims.  Most 
recently, the RO provided the veteran with a copy of the 
December 2001 SSOC.  The RO has also made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  As indicated above, VA 
outpatient treatment records were obtained and reviewed and 
the veteran was afforded a VA audiological examination.  
Finally, the veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal.  Based on the 
foregoing, the Board concludes that the duty to assist has 
been satisfied, and the Board will proceed with appellate 
review.


Factual Background

The veteran contends that he was exposed to acoustic trauma 
during combat in Korea, and that such noise exposure resulted 
in bilateral hearing loss and tinnitus. 

The veteran's March 1948 service enlistment examination 
report shows the results of a whisper voice test indicated 
that hearing acuity in both ears was normal.  The veteran's 
March 1952 service separation examination report shows the 
results of a whisper voice test and spoken voice test 
indicated hearing acuity in both ears was normal.  The 
veteran's service medical records are negative for any 
complaints of, diagnosis of, or treatment for bilateral 
hearing loss or tinnitus.

The veteran's DD-214 shows the veteran was awarded medals, 
including the Combat Infantryman's Badge, Bronze Star Medal, 
and the Korean Service Medal with three Bronze Stars.  

VA outpatient treatment records show that in May 1998, the 
veteran made a request for routine ear and eye exams and 
denied any current problems.  An August 1998 VA audiological 
evaluation indicated that the veteran exhibited pure tone air 
conduction thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
40
45
LEFT
35
25
40
50
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
veteran complained of hearing loss and tinnitus.  The 
examiner noted that the speech discrimination scores were 
within normal limits.  It was reported that he had noise 
exposure in service and at his job.  He stated that he had 
first noticed the hearing loss in the previous four to five 
years.  VA records dated in January 1999 show the veteran 
complained of left ear hearing loss.  VA records dated in 
February 1999 show the veteran was seen for a follow-up on an 
auditory brain-stem response.  The results were within normal 
limits bilaterally.  The veteran reported a history of 
exposure to noise from artillery during service.  An 
audiogram revealed that the veteran had bilateral sloping 
sensorineural hearing loss and speech discrimination scores 
of 96 percent and 92 percent.  On physical examination, 
nothing abnormal detected was noted.  The examiner's 
impression was bilateral sensorineural hearing loss most 
likely secondary to noise exposure during service.  VA 
records dated in March 2001 show that the veteran complained 
of left ear plugging and decreased hearing.  The assessment 
was left ear cerumen impaction with mild external otitis 
media.  

The report on the VA audiological examination conducted in 
June 2001 shows the veteran reported a history of thirty 
years of noise exposure in construction work.  He related 
that he experienced constant tinnitus bilaterally, described 
as medium-loud and noticeable when he was in a quiet 
environment.  The audiogram indicated that the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
40
LEFT
15
15
25
45
50

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  The diagnoses were normal hearing at 
250 Hz through 2000 Hz, with a mild sensorineural loss at 
3000 Hz, 4000 Hz, and 8000 Hz in the right ear, and normal 
hearing at 250 Hz through 2000 Hz, with a moderate to 
moderately severe sensorineural loss at 3000 Hz, 4000 Hz, and 
8000 Hz in the left ear.  The examiner indicated that he 
reviewed the claims folder and that there was no report of 
hearing loss or tinnitus during the veteran's enlistment.  He 
noted that the veteran's hearing loss was less than what one 
would expect from all of his years of noise exposure.  He 
opined that it was unlikely that his hearing loss and 
tinnitus were the result of the exposure to gunfire while in 
service.  


Pertinent Laws and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303. "Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R.                 § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Where a veteran served continuously for ninety 
(90) days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, specifically, sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.    38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.


Analysis

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service-connection of bilateral hearing 
loss and tinnitus.  As noted in the Board's November 2000 
Remand, the veteran is a combat veteran.  In general, 
exposure to acoustic trauma and noise is entirely consistent 
with the circumstances and conditions of combat.  38 U.S.C.A.   
§ 1154(b).   In the instant case, the evidence shows that the 
veteran's current bilateral hearing loss and claimed tinnitus 
are not related to any artillery noise he was exposed to 
during service.  The veteran's service medical records are 
absent any complaints of, diagnosis of, or treatment for 
hearing loss or tinnitus.  VA treatment records and the June 
2001 VA examination report note the veteran's subjective 
complaints of tinnitus but no diagnoses of tinnitus were 
made.  The first evidence of record that the veteran suffers 
from hearing loss are VA treatment records dated in May 1998, 
forty-six years after the veteran's separation from service.  
The veteran reported a history of thirty years of noise 
exposure from construction work to the June 2001 VA 
audiologist.  While in February 1999, a VA examiner noted an 
impression of bilateral sensorineural hearing loss most 
likely secondary to noise exposure during service, the 
examiner did not give an explanation for the impression other 
than to note the historical account given by the veteran.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical 
evidence.'").  The veteran is a lay person and therefore not 
competent to offer an opinion requiring medical knowledge.  
Espiritu, 2 Vet. App. at 494-95.  Moreover, it is not clear 
whether the veteran reported to the 1999 examiner his history 
of noise exposure from construction work.  The opinion 
expressed by the June 2001 examiner that the veteran's 
current bilateral hearing loss and tinnitus are not related 
to service is supported by the additional medical comment 
that the veteran's hearing loss is less than one would expect 
from all of his years of noise exposure.  Thus, the competent 
medical evidence of record does not demonstrate that the 
veteran's current bilateral hearing loss and claimed tinnitus 
are the result of exposure to artillery noise during service.




ORDER

Service-connection for bilateral hearing loss is denied.

Service-connection for tinnitus is denied.



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

